DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-6 of U.S. Application No. 16/327600 filed on 02/22/2019 have been examined. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-6, claim limitations “ acquisition, detection, control” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional languages “detects, acquires, controls” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.	Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-6 are interpreted to cover the corresponding structure described in the specification that 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Halloran et al. [US 2014/0100723 A1], hereinafter referred to as O’Halloran.
 	As to Claim 1, O’Halloran discloses an autonomous travel system comprising: an autonomous travel device ([see at least Fig. 1 and 0036](20)); a line for guiding travel that is placed on a travel route traveled by the autonomous travel device ([see at least Fig. 1 and 0036](28)); and a marker to which operation control information related to an operation of the autonomous travel device is recorded so as to be readable and that is placed on the travel route ([see at least Fig. 1 and 0059] “In order to facilitate the first right hand or right directed side step movement of AGV 20 along the guidepath 28 at location 76 shown in FIG. 4, the AGV 20 includes a turn indicator sensor 110 carried on the base 23 of the AGV 20. The turn indicator sensor 110 is adapted for sensing a turn indicator 112, such as a RFID tag, fixed in the plant floor at a location to provide appropriate turn signals to the controller 55 of the AGV 20”), the autonomous travel device including a detection unit that detects the line, an acquisition unit that acquires the operation control information from the marker, and a control unit that controls an operation of the autonomous travel device on the basis of a detection result from the detection unit and the operation control information acquired by the acquisition unit ([see at least Fig. 12, 0044, 0056 and 0059] “executes a control program stored in the memory to react to signals from sensors carried on each chassis 21 and other indicators located along a surface, such as a plant floor, road surface at the like, as well as the magnetic signals from the guide surface, such as the guidepath or track 28 which is typically in the form of a magnetic tape, to move the AGV 20 along the guidepath 28 in a prescribed direction of movement between one or more stop locations to load and unload parts.).  

As to Claim 2, O’Halloran discloses an autonomous travel system, wherein the autonomous travel device further includes a storage unit that stores operation patterns and pieces of operation control information including the operation control information in association with each other, wherein the control unit reads from the storage unit an operation pattern, among the operation patterns, associated with the operation control information acquired by the acquisition unit, and controls the operation of the autonomous travel device on the basis of the operation pattern ([see at least Fig. 1 and 0059] “In order to facilitate the first right hand or right directed side step movement of AGV 20 along the guidepath 28 at location 76 shown in FIG. 4, the AGV 20 includes a turn indicator sensor 110 carried on the base 23 of the AGV 20. The turn indicator sensor 110 is adapted for sensing a turn indicator 112, such as a RFID tag, fixed in the plant floor at a location to provide appropriate turn signals to the controller 55 of the AGV 20”).  

As to Claim 3, O’Halloran discloses an autonomous travel system, wherein the marker is a communication tag to which the operation control information is recorded, and the acquisition unit communicates with the communication tag while the autonomous travel device is traveling, and acquires the operation control information recorded to the communication tag ([see at least Fig. 1 and 0059] “In order to facilitate the first right hand or right directed side step movement of AGV 20 along the guidepath 28 at location 76 shown in FIG. 4, the AGV 20 includes a turn indicator sensor 110 carried on the base 23 of the AGV 20. The turn indicator sensor 110 is adapted for sensing a turn indicator 112, such as a RFID tag, fixed in the plant floor at a location to provide appropriate turn signals to the controller 55 of the AGV 20”).   

As to Claim 4, O’Halloran discloses an autonomous travel system, wherein the control unit enters a preparatory state when the acquisition unit acquires the operation control information, and performs detection control for detecting a predetermined position at which Page 2 of 5Attorney Docket No.: US76221 ([see at least 0050, 0052 and 0058] “Oppositely, when the AGV 20 is approaching a left side step turn, the controller 55 before reaching the location of the start of the left side step turn, the controller 55 will switch the position of the AGV 20 relative to the magnetic tape 100 to the right edge 104 sensing of the magnetic tape 100”).  

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a The autonomous travel system according to Claim 4, wherein in the detection control, the control unit determines a width of the line on the basis of a detection result from the detection unit and, in a case where the determined width of the line is equal to or larger than a predetermined reference width, detects a position at which the autonomous travel device is located when the width of the line is determined to be equal to or larger than the predetermined reference width as the predetermined position.  And the prior art also does not teach the autonomous travel system according to, wherein the line includes two lines that are placed on the travel route so as to extend in different directions and to intersect at a point of intersection, and the marker includes a plurality of markers that are placed within a predetermined area including the point of intersection, and when the autonomous travel device passes through the point of intersection, the control unit controls the operation of the autonomous travel device on the basis of the operation control information acquired first by the acquisition unit from one of the plurality of markers placed within the predetermined area, and ignores the operation control information acquired by the acquisition unit from another of the plurality of markers placed within the predetermined area until the autonomous travel device passes through and leaves the predetermined area.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668